





EXHIBIT 10.4


AMEMDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”), effective December 20, 2016 (the “Effective
Date”), amends the employment agreement (the “Employment Agreement”), dated as
of December 1, 2015, between Joy Global Inc., a Delaware Corporation (the
“Company”), and [●] (the “Executive”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Employment
Agreement.
WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
make certain mutually agreed updates.
NOW, THEREFORE, the Employment Agreement shall be amended as follows, effective
as of the Effective Date:
1.
The lead in language of Section 4 of the Employment Agreement is amended and
restated in its entirety as follows:

If the Executive’s employment with the Company and its Affiliated Companies is
terminated during the Employment Period (including a Termination of Employment
that causes the Employment Period to end) (a “Qualifying Termination”), the
Company shall pay the Executive within 30 days after the date of termination of
employment (“Date of Termination”), to the extent not previously paid, the
Annual Base Salary and, except with respect to a termination for “Cause” (as
defined below), accrued vacation through Date of Termination. The Company shall
also provide vested benefits under the written terms of the Company’s employee
benefit plans (other than any severance plan) and shall have no other
obligations to the Executive, except as provided below:
2.
The following language is deleted in its entirety from Section 5:

“Terminated in Anticipation of a CIC” means, if a Change of Control occurs and
if the Executive’s employment with the Company is terminated prior to the CIC
Date, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (2) otherwise arose
in connection with or anticipation of a Change of Control.
3.
Section 9 of the Employment Agreement is amended by superseding and replacing
clauses (a) and (d) with the language included below, and adding clauses (e) and
(f) included below:



    

--------------------------------------------------------------------------------





(a)    This Agreement and the payments contemplated hereby to be made by the
Company to the Executive are intended to be exempt from, or comply with, Section
409A of the Code (“Section 409A”), and this Agreement shall be interpreted
accordingly; provided, however, that nothing in this Agreement shall be
interpreted or construed to transfer any liability for any tax (including a tax
or penalty due as a result of a failure to comply with Section 409A) from
Executive to the Company or to any other individual or entity.
(d)    Any outplacement services are intended to be exempt from Section 409A and
shall accordingly be limited to the extent described in Treas. Reg.§
1.409A-l(b)(9)(v)(A).
(e)    Each such payment under this Agreement shall be considered to be a
separate payment for purposes of Section 409A.
(f)     In no event shall the Date of Termination occur until the Executive
experiences a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the Date of Termination. If the Executive dies following the Date of
Termination and prior to the payment of the any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death. All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A of the Code shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) the Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the


2



--------------------------------------------------------------------------------





Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).
4.
Except as expressly modified herein, the Employment Agreement shall remain in
full force and effect in accordance with its existing terms.

[Signature Page Follows.]






3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.


JOY GLOBAL INC.


_____________________________________
Name:
Title:


EXECUTIVE


______________________________________
Name:





    

